DREYFUS MANAGER FUNDS I CERTIFICATE OF DESIGNATION The undersigned hereby certifies that at a meeting duly called and held on June 18, 2013, at which a quorum was present and acting throughout, the Board of Trustees of Dreyfus Manager Funds I (the "Trust"), pursuant to Article III, Section 1 of the Amended and Restated Declaration of Trust of the Trust, authorized a new series of the Trust and designated and unlimited number of shares of beneficial interest, par value $.001 per share, of the classes thereof asset forth below: Name of New Series Classes Dreyfus Research Long/Short Equity Fund Class A
